DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 May 2022.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al, US Patent Application Publication 2017/0315400.

Regarding claim 1, Ahn teaches a display device, comprising of a display panel (display panel, 10) having a first surface and a second surface opposite to the first surface; a guide structure disposed on the first surface of the display panel; and
a window (front bezel, 100) disposed on the second surface of the display panel,
wherein the guide structure includes: a guide film (rear cover, 200) configured to apply a preliminary pressure to the display panel (as shown in figure 2 and disclosed in claim 20); and a cover panel 210/220 disposed between the guide film 200 and the display panel 20, the cover panel including a cushion layer 220 (as shown in figure 11 and disclosed in claim 20).

Regarding claim 2, Ahn teaches a width of the guide film is greater than
a width of the display panel (as shown in figure below).


    PNG
    media_image1.png
    394
    1342
    media_image1.png
    Greyscale

Regarding claim 3, Ahn teaches the guide film includes a polymer resin [0113].

Regarding claim 5, Ahn teaches the cover panel further includes a heat
dissipation layer 60 disposed between the guide film and the cushion layer (figure 1).

Regarding claim 19, Ahn teaches a guide structure, comprising a guide film 200 configured to apply a preliminary pressure to a display panel 10 (as shown in figure 11 and disclosed in claim 20); and a cover panel disposed on the guide film, the cover panel including a cushion layer 220, wherein a width of the guide film is greater than a width of the cover panel (as shown in figure above).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8, 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al, US Patent Application Publication 2017/0263891.

Regarding claim 1, Oh teaches a display device, comprising of a display panel 610 having a first surface and a second surface opposite to the first surface; a guide structure 620 disposed on the first surface of the display panel; and wherein the guide structure includes a guide film 625 configured to apply a preliminary pressure to the display panel; and  a cover panel 621/622/627/623 disposed between the guide film and the display panel, the cover panel including a cushion layer 623 (figure 6).

Figure 6 of Oh fails to teach a window disposed on the second surface of the display panel.

However, figures 8 and 9 both teach a completed display apparatus in which a polarizing plate, which is the same as a window, is placed on the top surface of the display device. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of figures 6 with that of either figures 8 and 9 to provide a completed semiconductor device.

Regarding claims 5, and 6, Oh teaches the cover panel further includes a heat
dissipation layer 624 disposed between the guide film and the cushion layer, wherein the heat dissipation layer includes at least one of graphite and copper [0089].

Regarding claims 7 and 8, Oh teaches the cover panel further includes an
embossing layer 621/622 disposed between the cushion layer and the display panel, wherein the embossing layer includes a black material 622 (figure 6)

Regarding claim 12, Oh teaches at least a portion of the display panel is
bent by the preliminary pressure applied from the guide film (figures 8 and 9).

Regarding claim 19, Oh teaches a guide structure, comprising a guide film 625 configured to apply a preliminary pressure to a display panel 610 and a cover panel 621/622/627/623 disposed on the guide film, the cover panel including a cushion layer 623 (Figure 6).

Oh fails to teach a width of the guide film is greater than a width of the cover panel.
However, it has been held that the width of the layers will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the widths of the layers claimed and the Prior Art shows the layers all have the same width in figure 6, with the width being measured from left to right of the figure, it would have been obvious to one of ordinary skill in the art to select a suitable  layer width in the device of Oh.

The specification contains no disclosure of either the critical nature of the claimed layer widths or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claim 20, Oh teaches the cover panel further includes: a heat dissipation layer 624 disposed between the guide film and the cushion layer; and
an embossing layer 621 disposed on the cushion layer (figure 6).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh as applied to claims 1 above, and further in view of Joo et al, US Patent 9,482,885.

Regarding claim 4, Oh teaches the guide structure further includes an adhesive layer 628 disposed between the guide film and the cover panel (figure 6), but fails to teach the adhesive layer including a UV light curing adhesive.

Joo teaches the adhesive layer including a UV light curing adhesive (column 11, lines 26-28) because UV light curing adhesive is one of several adhesives that is commonly used in a display apparatus.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Joo with that of Oh because UV light curing adhesive is one of several adhesives that is commonly used in a display apparatus.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn as applied to claim 1 above, and further in view of Jung et al, US Patent 8,497,956.

Regarding claim 11, Ahn fails to teach a polarizing layer disposed between the display panel and the window; and an adhesive layer disposed between the polarizing layer and the window, the adhesive layer including an optically transparent adhesive.

However, Ahn teaches a flat panel display device. The reference of Jung teaches a more detailed panel display, which contains a window layer (glass window), a polarizing layer (polarizing film) disposed between the display panel (panel) and the window layer (see figure 1). Further, Jung also teaches an adhesive layer 15 disposed between the polarizing layer and the window, the adhesive layer including an optically transparent adhesive (column 3, lines 22-23) because it generally known in the art to use optically clear adhesive layers to adhere display panels layers to one another and still allow for display visibility.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung with that of Ahn because it is generally known in the art that a flat panel display device may contain a more detail features to allow the device to function properly.


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh as applied to claim 1 above, and further in view of Jang et al, US Patent 9,087,998.

Regarding claims 9 and 10, Oh fails to teach the window includes a plane area and at least one bending area extending from the plane area, wherein the display panel is bent along the at least one bending area of the window.

However, Oh does teach figures 1, 6, 8, and 9 and flexible devices. Since they are flexible devices, it would have been obvious to one of ordinary skill in the art that depending upon the degree in which the device is flexed or bent, each of the layers would be include a plane area and one being area. Such is shown in the reference of figure 1 of Jang, as show below. The straight lines represent the plane area of each of the layers (such as the window layer 15 and device layer 16), while the arrows represent the bent areas that extend from the plane areas.


    PNG
    media_image2.png
    356
    476
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jang with that of Oh because it would have been obvious to one of ordinary skill in the art that depending upon the degree in which the device is flexed or bent, each of the layers would be include a plane area and one being area.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899